Citation Nr: 9906429	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-08 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.

2.  Entitlement to widow's pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  He died in July 1992.  The appellant is the veteran's 
former spouse.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the appellant's claim for DIC 
benefits.  A notice of disagreement was received in August 
1995, and a statement of the case was issued that September.  
The appellant filed her substantive appeal and request for a 
personal hearing in March 1996, which was accepted as timely 
due to some question regarding the date of mailing of the 
statement of the case.  From the notations in the record, it 
appears that the appellant traveled to the RO for her 
scheduled May 1996 hearing, but withdrew her request for the 
hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The appellant and the veteran were married in February 
1964.

3.  The marriage was dissolved by divorce in March 1988.

4.  At the time of the veteran's death in July 1992, the 
appellant and the veteran were not married.



CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
establishing entitlement to DIC and widow's pension benefits.  
38 U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 3.1, 3.5, 3.50 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Of record is a copy of a marriage certificate, indicating 
that the veteran and the appellant were married in February 
1964.  

A review of the claims folder reflects the veteran's 
completion of forms related to his improved pension (VA Form 
21-0515).  In March 1988, he reported to VA that he was 
married, but separated from his spouse.  On forms completed 
in 1989 and 1990, the veteran reported to VA that he was not 
married.  

The certificate of death indicates that the veteran died in 
July 1992, while an inpatient at a VA hospital.  His place of 
residence was noted as Suffolk, Massachusetts, and his 
marital status was noted as divorced.

In October 1994, the appellant filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse.  On the 
claim form, the appellant indicated that her marriage to the 
veteran ended in divorce on March 11, 1988 in Salem, 
Massachusetts.

By letter in December 1994, the RO notified the appellant of 
the denial of VA benefits because she was not considered a 
surviving spouse of the veteran.  In a January 1995 letter, 
the appellant's congressman relayed the appellant's 
assertions that she is entitled to benefits because of the 
length of the marriage and the veteran's desire to continue 
supporting their family.  

Legal Analysis

Under 38 C.F.R. § 3.5, DIC benefits are payable to a 
surviving spouse, child, or parent because of a service-
connected death.  Under 38 C.F.R. § 3.3(a)(4), improved death 
pension benefits are payable to a veteran's surviving spouse 
or child because of the veteran's nonservice-connected death

The Board notes that, in order to be entitled to VA or death 
benefits as a "surviving spouse" of a veteran, the applicant 
must have been the veteran's spouse at the time of the 
veteran's death and have lived continuously with the veteran 
from the date of their marriage to the date of the veteran's 
death, except where there was a separation due to the 
misconduct of, or procured by the veteran without the fault 
of the spouse.  38 U.S.C.A. § 101(3) (West 1991).  The term 
"spouse" means a person of the opposite sex who is a wife or 
husband.  The term "wife" means a person whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
38 C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), the term 
"marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued. 

In this regard, the evidence reflects that a divorce was 
obtained in March 1988 in Salem, Massachusetts.  The 
appellant does not dispute the fact that the marriage 
remained terminated by divorce since March 1988.  Given the 
information the veteran provided to VA from 1988 to 1990, he 
considered himself to be single.  Therefore, there is no 
indication in the record that the veteran and the appellant 
were married at the time of his death.  Given the evidence, 
it can only be concluded that the appellant is not the 
veteran's "surviving spouse" as defined under the 
applicable laws and regulations.  Where a claim is absent of 
legal merit or there is a lack of entitlement under the law, 
the claim must be terminated.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The Board has noted the appellant's contention that she 
should be recognized as the veteran's surviving spouse due to 
extenuating circumstances such as the length of their 
marriage, and the veteran's desire to continue to support 
their family.  The Board understands these contentions.  
However, the Board is bound by the applicable laws and 
regulations, which do not consider the appellant to be a 
"surviving spouse" for the purpose of receiving DIC or 
widow's pension benefits.  Therefore, the appeal is denied. 


ORDER

The appeal for DIC or death pension benefits is denied for 
lack of legal merit.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

